Name: Commission Regulation (EEC) No 1773/79 of 10 August 1979 amending Regulation (EEC) No 1626/78 in respect of the difference in value between long grain rice and round grain rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/ 10 Official Journal of the European Communities 11 . 8 . 79 COMMISSION REGULATION (EEC) No 1773/79 of 10 August 1979 amending Regulation (EEC) No 1626/78 in respect of the difference in value between long grain rice and round grain rice correspond more closely to market requirements ; whereas, to this end, with a view to a common price system, the abovementioned difference between long grain and round grain rice should be reduced initially by half ; Whereas Council Regulation (EEC) No 652/79 (4) fixed the coefficient for the conversion into ECU of amounts fixed in units of account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1626/78 the expression '20 units of account' is replaced by ' 12-09 ECU'. Article 2 This Regulation shall enter into force on 1 September 1979 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 1 ), as last amended by Regu ­ lation (EEC) No 1 552/79 (2), and in particular Article 14 (5) thereof, Whereas Commission Regulation (EEC) No 1626/78 (3) fixed at 20 units of account per tonne the difference between the value of the Ribe variety, which is regarded as the variety of long grain rice most representative of Community production , and that of round grain rice of the standard quality ; Whereas, since the end of the 1977/78 marketing year, the difference in market prices for round grain and long grain rice in the producer regions has narrowed substantially so that the price level for round grain rice is practically the same as that for long grain rice ; Whereas, following this trend on the Community rice market, production and prices should be allowed to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 166, 25 . 6 . 1976, p . 1 . (2 ) OJ No L 188 , 26 . 7 . 1979 , p . 9 . (&gt;) OJ No L 190, 13 . 7 . 1978 , p . 18 . 0 OJ No L 84, 4. 4 . 1979, p. 1 .